          Case 4:19-cv-00394-BRW Document 17 Filed 07/23/20 Page 1 of 15



                          IN THE UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF ARKANSAS
                                    CENTRAL DIVISION

LEANN ARNOLD                                                                        PLAINTIFF


V.                                    4:19-cv-00394-BRW


PINNACLE STRUCTURES, INC.                                                         DEFENDANT

      DEFENDANT’S BRIEF IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT

         Defendant, Pinnacle Structures, Inc. (“Pinnacle” or “Company”), by its attorneys, Friday,

Eldredge & Clark, LLP, submits the following Brief in Support of its Motion for Summary

Judgment.

I.       INTRODUCTION

         The issue in this case is straight forward: was Plaintiff, a purchasing agent, an

administrative employee exempt from the Fair Labor Standards Act’s (“FLSA”) overtime

requirement? The uncontroverted evidence shows that Plaintiff (i) was compensated on a salary

basis; (ii) performed office work directly related to the management and business operations of

Pinnacle; and (iii) exercised discretion and independent judgment with respect to the Company’s

purchasing and procurement. As a result, Plaintiff falls squarely within the administrative

exemption and was not entitled to overtime compensation. Defendant therefore is entitled to

judgment as a matter of law.

II.      FACTUAL BACKGROUND

         Pinnacle is an Arkansas company that designs and manufactures pre-engineered metal

buildings. Ex. A at ⁋ 2. Pinnacle specializes in customized agricultural, commercial, industrial,

and residential metal buildings and components. Ex. A at ⁋ 2. Plaintiff Leann Arnold worked at



                                                 1
FEC\20368\0060\7793285.v1-7/23/20
         Case 4:19-cv-00394-BRW Document 17 Filed 07/23/20 Page 2 of 15



Pinnacle from September 2010 through May 2019. Ex. A at ⁋ 3. Plaintiff was employed by

Pinnacle as a purchasing agent during all times relevant to the claims in her Complaint. Ex. A at

⁋ 4. Plaintiff was paid a salary of $50,000 during the last part of her employment at Pinnacle.

Ex. A at ⁋ 5.

        The undisputed evidence shows that in her role as purchasing agent, Plaintiff was

intimately involved in every aspect of purchasing and procurement for the Company. Her

personal resume describes her role as being “responsible for purchasing functions, inventory

management, and vendor relationships.” Ex. D; Ex. B at 48-49.

        In order to determine what materials needed to be ordered, Plaintiff was involved in

managing the Company’s inventory. Ex. H; Ex. B at 60:25-61:3. Plaintiff explained that it was

her practice to sit down at the end of the day without any interruptions and determine what

supplies the Company needed. Ex. B at 96:1-20. She checked each order and made sure the

Company had all the material it needed available on hand. And she ordered any missing

materials to ensure that the Company was able to meet its production deadlines. Ex. B at 96:1-

20.

        Based on Plaintiff’s assessment and the needs of the Company, Plaintiff solicited bids

and quotes from vendors. Ex. C; Ex. B at 68:10-14. After she received vendors’ quotes, she

negotiated directly with vendors on pricing, price trends, transportation issues, and orders. Ex. A

at ⁋ 14; Ex. D, I; Ex. B at 50:7-8. In selecting vendors, Plaintiff explained that she had preferred

vendors and tried to keep business with those vendors by recommending the vendors to

Company management.            Ex. R; Ex. B at 91:21-92:8.    Plaintiff had wide latitude in her

negotiations with vendors, and Company management was not involved in these negotiation.

Ex. A at ⁋ 22. In recommending which vendor the Company should choose, she weighed “the



                                                 2
FEC\20368\0060\7793285.v1-7/23/20
         Case 4:19-cv-00394-BRW Document 17 Filed 07/23/20 Page 3 of 15



actual price, the availability, and the track record of the company the vendor that we’re dealing

with. . . . [T]he price was the ultimate goal was to get it as cheap as we could but also delivery

and availability was a big deal.” Ex. B at 94:18-25. Plaintiff further explained that the prices

she negotiated with vendors were driven by inventory level. Ex. B at 69-71.

        As purchasing agent, Plaintiff maintained the Company’s pricing spreadsheets and bid

lists. Ex. A at ⁋ 10. Plaintiff also participated in regular meetings with senior management

personnel.      Ex. B at 54:15-25.       At these meetings, management sought Plaintiff’s

recommendations, and Plaintiff and others discussed vendor selection and product pricing. Ex. B

at 54:15-25.

        Once vendors were selected, Plaintiff executed and delivered purchase orders to those

vendors. Ex. B at 69:8-14. If a vendor required a signed acknowledgment, Plaintiff signed

purchase acknowledgement forms on behalf of the Company.          Ex. T, U; Ex. B at 53:18-54:1.

Plaintiff acknowledged in her deposition that she was the only person with the Company who

signed these documents which included pricing and terms and conditions, and she admitted that

she committed the Company to these terms. Ex. B at 53; 55:14-16. In doing so, Plaintiff

committed the Company to prices ranging from $5,000 to more than $400,000. Ex. A at ⁋ 13;

Ex. B at 62:2-6; see also Ex. I, P, Q. Indeed, in 2018 alone, she issued and delivered purchase

orders valued at more than $20 million. Ex. B at 73:8-11. In nearly all of her communications

with vendors, she did not copy anyone else at Pinnacle and was acting alone on behalf of the

Company. Ex. B at 71:21-72:3; 73:15-24; Ex. A at ⁋ 15. Plaintiff alone was responsible for

purchasing the material that ran the business. Ex. A at ⁋ 8.

        Once Plaintiff committed the Company to these vendors, she was responsible for

enforcing the agreements with vendors to ensure that the Company’s production schedules ran



                                                 3
FEC\20368\0060\7793285.v1-7/23/20
         Case 4:19-cv-00394-BRW Document 17 Filed 07/23/20 Page 4 of 15



smoothly. Ex. B at 50:9-11; Ex. D. For example, Plaintiff set and enforced delivery times with

vendors to ensure supplies were on time in order to keep the production lines running. Ex. H, J,

N; Ex. B at 61:20-23. She confirmed that it was her job to “get [the shipment] there on time if

[she could] get it done and if not to hold [the vendors] accountable for their failures.” Ex. B at

66:20-23.     She likewise had the authority to cancel purchase orders without management

approval in order to meet production time frames. Ex. A at ⁋ 17; Ex. B at 52:8-10; Ex. E.

Similarly, Plaintiff had the authority to withhold payment on purchase orders without

management approval when vendors did not fulfil their commitments—failures that she would

have been keenly aware of because she had negotiated with the vendors and signed the purchase

acknowledgements. Ex. A at ⁋ 18; Ex. L; Ex. B at 65:11-21.

        Given Plaintiff’s position of importance at the Company, she also was responsible for

solving problems. Plaintiff stated that the bulk of her eight-hour day consisted of “[p]utting out

fires.” Ex. B at. 95:12-14. For example, she explained that she was “in the shop a lot dealing

with problems.” Ex. B at 90:15. If there were issues with supplies, she would decide if the

Company would reject the material. Ex. B at 90:14-20. She also was responsible for resolving

issues with vendors. Ex. B at 10:6-13. Management did not direct how Plaintiff resolved these

issues. Ex. A at ⁋ 19.

        Although Plaintiff had to get ultimate approval from Mr. Feland or Mr. Fairchild before

making purchases, Plaintiff did all the work related to Company purchases, and ultimate

approval was often a perfunctory function. Ex. A at ⁋ 21; Ex. B at 70-71. She assessed the

inventory, determined what purchases were needed and from whom, evaluated what price was

reasonable, and negotiated with vendors to get to that price. Ex. A at ⁋ 21. Plaintiff then made

recommendations to Will Feland, President of Pinnacle, or Josh Fairchild, Executive Vice



                                                4
FEC\20368\0060\7793285.v1-7/23/20
         Case 4:19-cv-00394-BRW Document 17 Filed 07/23/20 Page 5 of 15



President of Pinnacle.       Ex. A at ⁋ 20. She had a wide range of discretion in recommending

products, vendors, and prices. Ex. A at ⁋ 22. Given Plaintiff’s involvement with inventory

management and vendor relationships, management relied on Plaintiff’s advice and input and

asked for her recommendations on products and pricing. Ex. A at ⁋ 23; Ex. G.

        Subject to management’s approval, Plaintiff executed on her recommendations. Ex. B at

77:21-25; Ex. S. Often management’s approval was very “informal.” Ex. B at 77:25. Because

of Plaintiff’s experience and involvement in the day-to-day purchasing functions, management

regularly approved her recommendations without much thought. Ex. A at ⁋ 24. Plaintiff

explained that approval often came by way of a verbal discussion in the hallway where she

would represent, after doing all the leg work, that she could get a certain price and Mr. Feland

would say, “go for it.” Ex. B at 77:21-25; see also Ex. B at 78:1-5.

        In some instances, Mr. Feland’s “thumbs up” was not even required. For example, in

response to Mr. Feland’s invitation to discuss a potential purchase supplier, Plaintiff responded

that she already “committed with Metal Prep yesterday morning.” Ex. G; Ex. B at 57-58. Thus,

while ultimate approval was ordinarily required (even if informal and perfunctory in most cases),

in some cases Plaintiff made unilateral purchasing decisions. Ex. A at ⁋ 25.

III.    STANDARD OF REVIEW

        Summary judgment is appropriate when the movant has established the absence of a

genuine dispute of material fact and demonstrated its entitlement to judgment as a matter of law.

See Fed. R. Civ. P. 56(c); Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 586-

87; Nat’l. Bank of Commerce of El Dorado, Ark. v. Dow Chem. Co., 165 F.3d 602 (8th Cir.

1999). To defeat a motion for summary judgment, the non-moving party must “do more than

simply show there is some metaphysical doubt as to the material facts.” Matsushita Elec. Indus.



                                                 5
FEC\20368\0060\7793285.v1-7/23/20
         Case 4:19-cv-00394-BRW Document 17 Filed 07/23/20 Page 6 of 15



Co. at 586. The non-moving party may not rest on mere allegations or denials of his pleading,

but must “come forward with ‘specific facts showing that there is a genuine issue for trial.’” Id.

at 587 (quoting Fed. R. Civ. P. 56(e)). The mere existence of some alleged factual dispute will

not defeat a properly-supported motion for summary judgment; the disputed fact must be

“outcome determinative.” Holloway v. Pigman, 884 F.2d 365, 366 (8th Cir. 1989).

IV.     ARGUMENT

            A. The Administrative Exemption of the FLSA Applies

        The FLSA requires employers to pay overtime of at least one and one-half times the

regular pay rate for employees who work more than forty hours in one workweek. See 29 U.S.C.

§ 207(a)(2). Bona fide administrative employees, however, are exempt from this provision, and

are not entitled to additional compensation. See 29 U.S.C. § 213(a)(1). An employee fits within

the administrative exemption of the FLSA if: (1) the employee is compensated on a salary or fee

basis at a rate of not less than $4551 per week; (2) the employee’s primary duty is the

performance of office or non-manual work directly related to the management or general

business operations of the employer or the employer’s customers; and (3) the employee’s

primary duty includes the exercise of discretion and independent judgment with respect to

matters of significance. 29 C.F.R. § 541.200(a).

        Although the amount of time devoted to administrative duties and the significance of

those duties present factual questions, “[t]he ultimate question . . . of ‘whether employees’

particular activities excluded them from the overtime benefits of the FLSA is a question of

law[.]’” Spinden v. GS Roofing Prod. Co., 94 F.3d 421, 426 (8th Cir. 1996) (alterations omitted)

(quoting Icicle Seafoods, Inc. v. Worthington, 475 U.S. 709, 714 (1986)). Therefore, the issue of

1
        The Department of Labor recently increased the salary level from $455 to $684 per week. Those
changes were effective as of January 1, 2020. Because the allegations in Plaintiff’s Complaint relate to
events occurring before January 1, 2020, the previous salary level applies.

                                                   6
FEC\20368\0060\7793285.v1-7/23/20
         Case 4:19-cv-00394-BRW Document 17 Filed 07/23/20 Page 7 of 15



whether an employee was properly classified as exempt may be decided on summary judgment.

See Brown v. USAble Mut. Ins., No. 4:19-CV-00183-BRW, 2020 WL 3104084, at *1 (E.D. Ark.

June 11, 2020) (Wilson, J.) (granting summary judgment for employer and holding plaintiffs

were exempt administrative employees); McQuay v. Am. Int’l Grp., Inc., No. 4-01-CV-00661-

WRW, 2004 WL 5711192, at *1 (E.D. Ark. July 26, 2004) (Wilson, J.) (granting summary

judgment for employer and holding plaintiffs were exempt administrative employees).

            B. Purchasing Agents Generally Are Considered Exempt Under the
               FLSA

        The regulations, administrative guidance, and case law all instruct that purchasing agents

like Plaintiff generally are exempt administrative employees under the FLSA.

        The regulations provide examples of employees that qualify for the administrative

exemption and expressly include “purchasing agents.” 29 C.F.R. § 541.203. Further, the

Department of Labor (“DOL”) issued an Opinion Letter in 2008 in which it concluded that

purchasing agents at a motor home manufacturer qualified for the administrative exemption. See

Opinion Letter Fair Labor Standards Act (FLSA), 2008 WL 833151, at *1.2 The main duties of

the purchasing agent in that letter ruling were almost identical to plaintiff’s job duties in this

case. They included: ensuring that materials, equipment, and supplies were timely ordered and

delivered so the manufacturing process functions smoothly; negotiating prices with vendors;

placing orders; maintaining records and handling returned goods; setting delivery times to

maintain appropriate inventory level; and requesting quotes.

        In that factually similar scenario, the DOL determined that “the PAs in question perform

office or non-manual work and that their duties—ensuring that materials, equipment, and

supplies are ordered and delivered and participating in the vendor selection process—directly

2
       Guidance such as the referenced opinion letter are entitled to respect under Skidmore v. Swift
& Co., 323 U.S. 134 (1944).

                                                  7
FEC\20368\0060\7793285.v1-7/23/20
          Case 4:19-cv-00394-BRW Document 17 Filed 07/23/20 Page 8 of 15



relate to the functional areas of purchasing and procurement.” Id. The DOL further determined

that the purchasing agents exercised discretion because, among other things, they ensured that

materials were ordered and delivered so the company’s manufacturing process functions

smoothly; they requested quotes from potential vendors, negotiated with vendors, and

recommended vendors; and set delivery times to ensure appropriate inventory level.

Id. Importantly, the DOL explained that the requirement to have managers approve certain

purchase orders did not negate the purchasing agents’ discretion because “employees can

exercise discretion and independent judgment even if their decisions or recommendations are

reviewed at a higher level.” Id. (citing § 541.202(c)).

         Following this guidance, courts have held that purchasing agents in positions like

Plaintiff are considered exempt under the FLSA. For example, a court in the Western District of

Washington held that a senior buyer was properly classified as administratively exempt. See

Bailey v. Alpha Techs. Inc., No. C16-0727-JCC, 2017 WL 4167929, at *6 (W.D. Wash. Sept. 19,

2017).    In that case, the plaintiff compared and evaluated different courses of conduct by

choosing the method of delivery for the products she negotiated to buy, she negotiated directly

with contract manufacturers to obtain the materials Defendants needed to build its products, and

she agreed to and signed non-cancelable agreements that obligated Defendants to certain

manufacturers. Id. at *6.

         Notably, the court still found the plaintiff in that case was exempt even though she did

not exercise discretion and independent judgment in all aspects of her job. Plaintiff did not

choose which products to buy and was limited to negotiate with only certain vendors. She had to

seek a supervisor’s approval to deviate from certain purchase prices, and final purchase prices

were constrained by the company’s price list. Yet, the court held, “[j]ust because Bailey’s



                                                 8
FEC\20368\0060\7793285.v1-7/23/20
         Case 4:19-cv-00394-BRW Document 17 Filed 07/23/20 Page 9 of 15



discretion was limited by policy and supervisors in some areas of her job does not mean she did

not exercise discretion and independent judgment in other aspects of her work. Bailey has not

rebutted the fact that in the areas of negotiation, procurement, and delivery of products

discussed supra, she was not constrained by her supervisors.” Id. at *7.

        Similarly in Ritchie v. United Techs. Auto., Inc., No. 1:98-CV-131, 1999 WL 33593493,

at *1 (W.D. Mich. May 17, 1999), the court granted summary judgment for employer and found

the plaintiff, a purchasing manager, was properly classified as exempt.           There, the court

determined that the purchasing manager exercised independent judgment and discretion in

performing her purchasing duties where she, among other tasks, entered into vendor contracts on

behalf of the company; corresponded with vendors directly and provided vendors with feedback;

rendered advice to various departments regarding new products; and made recommendations

about whether to pay certain invoices. Id.

        In sum, the regulations, administrative guidance, and case law all support the Defendant’s

position that Plaintiff is an exempt administrative employee.

            C. The Undisputed Evidence Demonstrates that As a Purchasing Agent,
               Plaintiff Was an Administratively Exempt Employee

            1. Plaintiff was paid on a salary basis

        First, Plaintiff was compensated on a salary basis at a rate of not less than $455 per week.

29 C.F.R. § 541.200(a)(1). Plaintiff was a salaried employee, and she was paid $50,000 per year.

Ex. A at ⁋ 5. This requirement does not appear to be disputed.

            2. Plaintiff’s work was directly related to Pinnacle’s management and
               business operations

        Second, Plaintiff’s primary duty was the performance of office work that was directly

related to the management or general business operations of Pinnacle. See 29 C.F.R.



                                                 9
FEC\20368\0060\7793285.v1-7/23/20
         Case 4:19-cv-00394-BRW Document 17 Filed 07/23/20 Page 10 of 15



§ 541.200(a)(2). It is undisputed that the work Plaintiff performed was office work. Ex. A at

⁋ 6.   And the evidence shows that the office work Plaintiff performed was related to the

management and general business operations of Pinnacle.          To meet this requirement, an

employee must perform work directly related to assisting with the running or servicing of the

business, as distinguished from working on a manufacturing production line or selling a product

in a retail or service establishment. 29 C.F.R. § 541.201(a). The regulations provide a non-

exhaustive list of work that is clearly related to the management or general business

operations. Id. § 541.201(b). This list specifically includes purchasing and procurement. Id.

        Here, Plaintiff performed work that was directly related to running Pinnacle’s operations,

and she was directly involved in work that affected Pinnacle’s bottom line. Plaintiff testified in

her deposition that she solicited bids from vendors, negotiated with vendors on pricing; signed

purchase orders and acknowledgement forms committing the Company on prices ranging from

$5,000 to more than $400,000; scheduled deliveries; set and enforced delivery times with

vendors to ensure supplies were on time in order to keep the production lines running; made

recommendations to Company management for final approval; maintained the Company’s

pricing spreadsheets and bid lists; and confirmed and enforced the terms of purchase agreements

with vendors, including enforcing payment terms with vendors and cancelling orders that did not

meet the agreed upon terms. Plaintiff was responsible for purchasing the material that ran the

business. Ex. B at 73:5-7; Ex. A at ⁋ 8. Indeed, Plaintiff admits that in 2018 alone, she was

responsible for purchasing more than $20 million in product for the Company. Ex. B at 73:8-11.

Plaintiff also participated in weekly meetings with senior management personnel, and at these

meetings, Plaintiff and others discussed issues of importance to Pinnacle. See Spinden, 94 F.3d




                                               10
FEC\20368\0060\7793285.v1-7/23/20
         Case 4:19-cv-00394-BRW Document 17 Filed 07/23/20 Page 11 of 15



at 428 (reasoning that attendance and participation at meetings with management was factor to

be considered in determining whether employee was exempt under FLSA).

        It is indisputable that Plaintiff’s recommendations, decisions, and work affected the

functions of the business. For example, in her own resume, Plaintiff described that she oversaw

the production schedule “to ensure material is available to fulfill scheduled deliveries” and

“follow[ed] market conditions affecting availability and pricing of raw materials.” Ex. D. The

evidence shows that Plaintiff was in constant communication with vendors to ensure timely

deliveries to meet production timeframes and unilaterally canceled orders that would not meet

those timeframes. See Ex. E. For example, Plaintiff wrote to a vendor regarding a delivery time

and stated, “[W]e are at the point to day of having to send our shop home due to no material.”

Ex. J. In another email with a vendor, she stated, “We have jobs that we will miss if this material

does not arrive today.” Ex. N. As a result, her work ensured that there was adequate inventory

to keep the production line running. Moreover, her work negotiating pricing with vendors,

which was not overseen by management, affected the company’s bottom line. Ex. A at ⁋ 14.

            3. Plaintiff exercised discretion and independent judgment

        Third, Plaintiff exercised discretion and independent judgment with respect to matters of

significance. See 29 C.F.R. § 541.200(a)(3).

        “In general, the exercise of discretion and independent judgment involves the comparison

and the evaluation of possible courses of conduct and acting or making a decision after the

various possibilities have been considered.” 29 C.F.R. § 541.202(a). Importantly, discretion

does not mean that an employee “must have a finality that goes with unlimited authority and a

complete absence of review.” McAllister v. Transamerica Occidental Life Ins. Co., 325 F.3d 997,

1001 (8th Cir. 2003); see also Dymond v. U.S. Postal Serv., 670 F.2d 93, 96 (8th Cir. 1982)



                                                11
FEC\20368\0060\7793285.v1-7/23/20
         Case 4:19-cv-00394-BRW Document 17 Filed 07/23/20 Page 12 of 15



(“Even though an employee’s work is subject to approval, even to the extent that a decision may

be reversed by higher level management, it does not follow that the work did not require the

exercise of discretion and independent judgment as the terms are defined for the administrative

employee      exemption.”).         Instead,   the   exercise   of   discretion   may   include   making

recommendations that are reviewed and approved at a higher level. See 29 C.F.R. § 541.202(c).

Courts apply this same standard in cases involving purchasing agents. “[T]he requirement of

management approval does not necessarily undermine the exempt status of buyers who otherwise

have discretion and exercise independent judgment.. . . . [A] company-wide requirement of

management approval for all buyer purchasing is not enough to render suspect a company-wide

classification of the procurement function as an exempt position.” McKnight v. Honeywell

Safety Prod. USA, Inc., No. CV 16-132 S, 2017 WL 3447894, at *10 (D.R.I. Aug. 11, 2017)

(denying motion for conditional certification).

        The undisputed evidence shows that it was Plaintiff’s job to weigh and evaluate inventory

level, product availability, and price, among other factors, in order to determine at least four

decision points for the Company: (i) what products to order, (ii) which vendors to order from;

(iii) a reasonable price to pay; and (iv) when the products would be delivered.

        First, she explained that she determined what products the Company should order by

evaluating what the Company had on hand and what inventory was low. Ex. B at 96:1-20.

        Second, in selecting vendors, Plaintiff explained that she had preferred vendors and tried

to keep business with those vendors by recommending the vendors to Company management.

Ex. R; Ex. B at 91:21-92:8. In making recommendations, she has a wide range of discretion on

which products, vendors, and prices the Company should use. Ex. A at ⁋ 22. She explained that

she weighed “the actual price, the availability, and the track record of the company the vendor



                                                       12
FEC\20368\0060\7793285.v1-7/23/20
         Case 4:19-cv-00394-BRW Document 17 Filed 07/23/20 Page 13 of 15



that we’re dealing with. . . . [T]he price was the ultimate goal was to get it as cheap as we could

but also delivery and availability was a big deal.” Ex. B at 94:18-25.

         Third, in negotiating with vendors on price, Plaintiff explained that she was “trying to get

to the bottom dollar as to the best price we can purchase the material. . . and have the availability

and dependable delivery.” Ex. B at 93:13-18. Plaintiff explained that inventory level was the

driving factor in her recommendations on price. Ex. B at 69-71. Given Plaintiff’s involvement

with inventory management and vendor relationships, management relied on Plaintiff’s advice

and input and asked for her recommendations on products and pricing. Ex. A at ⁋⁋ 20, 23.

         Fourth, Plaintiff scheduled product deliveries to ensure supplies were on time in order to

keep the production lines running. She confirmed that it was her job to “get [the shipment] there

on time if [she could] get it done and if not to hold [the vendors] accountable for their failures.”

Ex. B at 66:20-23. In order to meet these deadlines, she had the authority to cancel purchase

orders and to withhold payment on purchase orders, both without management approval. Ex. A

at ⁋⁋ 17, 18; Ex. E, L; Ex. B at 52:8-10; 65:11-21.

         It is clear that Plaintiff’s job involved the “comparison and the evaluation of possible

courses of conduct[]” and making recommendations “ after the various possibilities have been

considered.” 29 C.F.R. § 541.202(a). The fact that Company management had to approve

Plaintiff’s purchase recommendations does not undercut her independence and discretion in

making these recommendations. See 29 C.F.R. § 541.202(c). Management approval in most

instances was perfunctory, and the evidence shows that in some instances, Plaintiff made

decisions before management provided input or approval. Ex. A at ⁋⁋ 14, 15; Ex. G; Ex. B at

57-58.




                                                 13
FEC\20368\0060\7793285.v1-7/23/20
         Case 4:19-cv-00394-BRW Document 17 Filed 07/23/20 Page 14 of 15



        On top of these decisions, Plaintiff explained that her day also involved “[p]utting out

fires.” Ex. B at 95:12-14. If there were issues with supplies, she would decide if the Company

would reject the material. Ex. B at 90:14-20. If there were issues with products arriving late, she

was in charge of making sure they got there on time or canceling the order and finding another

vendor. Ex. B at 51:5-23; Ex. E. She also was responsible for resolving issues with vendors,

and management left it up to her as to how she resolved those issues. Ex. A at ⁋ 19; Ex. B at

10:6-13. Her unfettered discretion in enforcing the purchasing orders she made underscores her

independence and discretion. “Even if she was required to seek management’s approval in some

aspects of her work, she still possessed autonomy to make decisions within her sphere of

authority.” Bailey v. Alpha Techs. Inc., No. C16-0727-JCC, 2017 WL 4167929, at *6 (W.D.

Wash. Sept. 19, 2017).

        Finally, the fact that Plaintiff exercised discretion on matters of significance is clear from

the fact that in 2018 alone, she was responsible for purchasing more than $20 million in product

for the Company. Ex. B at 73:8-11.

V.      CONCLUSION

        The undisputed evidence shows that Plaintiff was compensated on a salary basis;

performed office work directly related to the management and business operations of Pinnacle;

and exercised discretion and independent judgment with respect to the Company’s purchases.

Plaintiff therefore is an administrative employee exempt from FLSA’s overtime requirement, and

the Court should grant summary judgment in favor of Pinnacle. See Brown, 2020 WL 3104084;

McQuay, 2004 WL 5711192.




                                                 14
FEC\20368\0060\7793285.v1-7/23/20
         Case 4:19-cv-00394-BRW Document 17 Filed 07/23/20 Page 15 of 15



        WHEREFORE, Defendant, Pinnacle Structures, Inc., respectfully requests that its Motion

for Summary Judgment be granted, that Plaintiff’s claims against it be dismissed with prejudice,

and that it be awarded any further relief to which it may be entitled.



        Dated: July 23, 2020                          Respectfully submitted,

                                                      FRIDAY, ELDREDGE & CLARK, LLP

                                                      Michael S. Moore, AR Bar 82112
                                                      2000 Regions Center
                                                      400 West Capitol Avenue
                                                      Little Rock, AR 72201-3493
                                                      501-370-1526 – Telephone
                                                      mmoore@fridayfirm.com

                                                      Katherine C. Campbell, AR Bar 2013241
                                                      3350 South Pinnacle Hills Parkway
                                                      Suite 301
                                                      Rogers, Arkansas 72758
                                                      479-695-6040 - Telephone
                                                      kcampbell@fridayfirm.com

                                                      Counsel for Defendant




                                                 15
FEC\20368\0060\7793285.v1-7/23/20
